DETAILED ACTION

This Office Action is a response to an application filed on 08/10/2020, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli (US 2017/0366814 A1) in view of Routhier (WO 2019/041035 A1).

Regarding claim 1, Adsumilli discloses: A method for encoding image data (see paragraph 22), comprising: 
receiving a source image from a source image stream (see paragraph 56); 
generating a peripheral-vision expanded image from the source image, the peripheral-vision expanded image including a first image portion generated from a first source image portion of the source image without spatial distortion (see paragraph 48, the center of the fisheye image experiences the least distortion), the peripheral-vision expanded image including a second image portion generated from a second source image portion of the source image with spatial distortion (see paragraph 48, the edges of the fisheye image experiences the large distortive effects). 
Adsumilli does not explicitly disclose: A method for encoding cinema-immersive image data, comprising:
transmitting the peripheral-vision expanded image to the video streaming client for rendering on one or more target image displays. 
However, Routhier from the same or similar endeavor discloses: A method for encoding (see Routhier, paragraph 249) cinema-immersive image data (see Routhier, paragraph 144), comprising:
transmitting the peripheral-vision expanded image to the video streaming client for rendering on one or more target image displays (see Routhier, paragraph 264). 

(see Routhier, paragraph 6).

Regarding claim 2, the combination of Adsumilli and Routhier discloses: The method of claim 1, wherein the second image portion of the peripheral-vision expanded image is spatially expanded from the second image portion of the source image through one or more of: warping operations, reverse fisheye mapping, linear stretching along a spatial direction (see Adsumilli, paragraph 89), projection operations (see Routhier, paragraph 234), conformal mapping, projections analogous to those used in connection with architecture drawings, panini projections, or other projection operations. 
Regarding claim 3, the combination of Adsumilli and Routhier discloses: The method of claim 1, wherein the one or more target image displays include at least one cinema display (see Routhier, paragraph 144). 
Regarding claim 4, the combination of Adsumilli and Routhier discloses: The method of claim 1, wherein the source image represents one of: a part of two-(see Adsumilli, paragraph 84 and Routhier, paragraph 144). 
Regarding claim 5, the combination of Adsumilli and Routhier discloses: The method of claim 1, wherein the first image portion of the peripheral-vision expanded image is of a relatively high resolution as compared with the second image portion of the peripheral-vision expanded image (see Adsumilli, paragraph 84). 
Regarding claim 6, the combination of Adsumilli and Routhier discloses: A method for decoding and rendering image data (see paragraph 48), comprising: 
receiving a peripheral-vision expanded image from a video stream, the peripheral-vision expanded image having been generated by an upstream device (see paragraph 56); 
generating a display image from the peripheral-vision expanded image (see Adsumilli, paragraph 84), the peripheral-vision expanded image including a first image portion that has been generated by the upstream device from a first source image portion of a source image without spatial distortion (see paragraph 48, the center of the fisheye image experiences the least distortion), peripheral-vision expanded image including a second image portion that has been generated by the upstream device from a second source image portion of the source image with spatial distortion (see paragraph 48, the edges of the fisheye image experiences the large distortive effects); 
(see paragraph 80). 
Adsumilli does not explicitly disclose: A method for encoding cinema-immersive image data. 
However, Routhier from the same or similar endeavor discloses: A method for rendering cinema-immersive image data (see Routhier, paragraph 144). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to perform “rendering cinema-immersive image data” as taught by Routhier in the encoding method and apparatus taught by Adsumilli to provide new viewing condition stereoscopic video on a single screen by processes original stereoscopic image pairs provided for viewing under original viewing conditions by scaling and cropping (see Routhier, paragraph 6).

Regarding claim 7, the combination of Adsumilli and Routhier discloses: The method of claim 6, wherein the first image portion and the second image portion of the peripheral-vision expanded image are stored in two different frame buffers (see Adsumilli, paragraph 119, allocating memory resources between spatially higher weighted quality and lower weighted areas of the image). 
Regarding claim 8, the combination of Adsumilli and Routhier discloses: The method of claim 6, wherein the first image portion of the peripheral-vision expanded image covers a viewer's view direction predicted for a specific time point at which the peripheral-vision expanded image is to be rendered (see Routhier, paragraph 137 and 256). 
Regarding claim 9, the combination of Adsumilli and Routhier discloses: The method of claim 6, wherein the second image portion of the peripheral-vision expanded image is spatially expanded from the second image portion of the source image through one or more of: warping operations, reverse fisheye mapping, linear stretching along a spatial direction (see Adsumilli, paragraph 89), projection operations (see Routhier, paragraph 234), conformal mapping, projections analogous to those used in connection with architecture drawings, panini projections, or other projection operations. 
Regarding claim 10, the combination of Adsumilli and Routhier discloses: The method of claim 6, wherein the one or more target image displays include at least one cinema display (see Routhier, paragraph 144).

Regarding claim 11-15, the combination of Adsumilli and Routhier discloses: A non-transitory computer readable storage medium, storing software instructions, which when executed by one or more processors, cause performance of the method recited in claim 1, 3, 4, 5, and 7 (see Adsumilli, paragraph 27).

Regarding claim 16-20, the combination of Adsumilli and Routhier discloses: 16. A computing device comprising one or more processors and one or more non-transitory computer-readable storage media, wherein the media store a set of instructions, which (see Adsumilli, paragraph 8). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARYAM A NASRI/Primary Examiner, Art Unit 2483